DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
  Applicant's submission filed on 8/3/2021 has been entered.
 Claims 1-5, 8, 13 and 16-17 are pending.  
Claims 13 and 16-17 have been withdrawn.
Claims 1 and 13 have been amended.
Claims 6-7, 9-12, 14-15, and 18-20 have been canceled.
No new claims have been added. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/3/2021 has been considered by the examiner. 
Examiner’s Notes
Note that at some point after 7/30/2020, although not identified as an amendment, the limitation of “{111}” as grain surface orientation was deleted from line 2 of claim 8.  For purposes of furthering prosecution, examiner interprets “a surface orientation” in line 2 of claim 8 as any possible chosen grain surface orientation including a {111} surface orientation.
Claim Interpretation
Claim 1 recites the limitation “wherein the aluminum alloy substrate comprises more of the sulfur-scavenging species than the elemental zinc” but cites no units or measurement method of determining the amount of each (species or element).  As such any determination of amount of each may be considered for establishing the limitation.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, and 8, are rejected under 35 U.S.C. 103 as being unpatentable over Askin et al (US 2014/0083861 A1) in view of Kamat et al. (US 2012/0055588 A1) and as evidenced by “NIST Chemistry WebBook, SRD 69 – zinc sulphate and magnesium sulphate ” and United Aluminum “Aluminum Alloy 7075 Data Sheet”.
Regarding claim 1, Askin teaches a sulfuric acid anodized aluminum alloy product (anodic oxide layer overlaying the alloy substrate) for use in electronic products facades (electronic device enclosure) (abstract, [0002] and [0033]) and teaches the importance of visual appearance [0002]. Askin teaches a 7xxx aluminum alloy with a content of 4-12 wt.% Zn, 1-3 wt.% Mg [0010] (which is inherently a sulfur scavenging species with a greater affinity for binding with sulfur than elemental zinc for binding with an unbound sulfur species to form a bound sulfur species) as further evidenced by “NIST Chemistry WebBook, SRD 69 – zinc sulphate and magnesium sulphate”, and Cu 
Askin does not expressly teach between .05 and 3 wt.% of a sulfur scavenging species comprising at least one of a group of sulfur scavenging species consisting of calcium, strontium, barium or yttrium or “wherein the aluminum alloy substrate comprises more of the sulfur-scavenging species relative to the elemental zinc”.
However, Askin teaches the Zn content may be from 4 wt.% to 12 wt.% [0010] and teaches a 7075 aluminum alloy with the claimed b* value (Table 1) which as evidenced by United Aluminum has a typical Zn content of 5.1 – 6.1 wt.% (p 2 of 4 Table  Zn content) with an average of 5.6 wt.% Zn.  Kamat teaches the addition of at least 0.01 up to 1 wt.% (with an average of about 0.5 wt.%) of  one or more tertiary elements such as Fe Sr and Sb to a 7000 series aluminum alloy serves to enhance mechanical, physical or corrosion properties [0110]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use an average of the Mg content as taught by Askin of 2.5 wt.% and an average of a typical Zn content of 5.6 wt.% which provides a b* of -0.65 as taught by Askin in Table 1.  Additionally, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to choose Sr from the limited number of possible additional tertiary elements taught by Kamat at an average level of addition taught by Kamat of about 0.5 wt.% to provide enhanced mechanical, physical or corrosion properties.  The resulting alloy would comprise 5.6 wt. % Zn, and also 2.5 wt. % Mg, and 0.5 wt.% Sr which combined with the Mg totals 3.0 wt.%. Because strontium and 
 
g/mol
wt.%
At  or mol%
Mg 
24.3
3
0.102881
Zn
65.3
5.1
0.085758
Sr
87.62
0.01
0.005706
Zn at%
 
 
0.085758
SSS* at%
 
 
0.108587




* sulfur-scavenging species



Regarding claim 2, Askin in view of Kamat as evidenced above teach all of the limitations of claim 1 as set forth above and Askin teaches Cu at 0-3 wt.% [0010].
Askin in view of Kamat does not expressly teach wherein the alloy substrate comprises no more than 0.01 wt.% Cu. 
However, the range of Askins’ Cu content of 0-3 wt.% [0010] overlaps the instant claimed wt. % range of Cu.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a Cu content of 0-3 wt.% overlapping the instant claimed range of no more than 0.01 wt.% Cu. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). 

Regarding claim 3, Askin in view of Kamat as evidenced above teaches all of the limitations of claim 1 as set forth above. 
Askin does not expressly teach the thickness of the anodic oxide layer as at least 10 µm or greater.
However, Askin teaches the thickness of the anodic oxide layer as from 0.07 to 1.0 mil (1.78 – 25.4µm) [0033] overlapping the instant claimed thickness range.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a thickness of (1.78 – 25.4µm) [0033] overlapping the instant claimed thickness range of at least 10 µm.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). 
Regarding claim 5, Askin in view of Kamat as evidenced above teaches all of the limitations of claim 1 as set forth above. 
Askin does not expressly teach wherein the amount of elemental zinc is about 5.5 weight% of the aluminum alloy substrate.
However, Askin teaches the Zn content may be from 4 wt.% to 12 wt.% [0010] and teaches a 7075 aluminum alloy with the claimed b* value (Table 1) which as evidenced by United Aluminum has a typical Zn content of 5.1 – 6.1 wt.% (p 2 of 4 Table  Zn content) with an average of 5.6 wt.% Zn.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use an average of a typical Zn content of 5.6 wt.% which provides a b* of -0.65 as taught by Askin in Table 1 As such the amount of elemental zinc would be about 5.5 weight% of the aluminum alloy substrate.
Regarding claims 4 and 8, Askin in view of Kamat as evidenced above teaches all of the limitations of claim 1 as set forth above. 
Askin does not expressly teach an anodic oxide layer with a thickness uniformity of within 5% between grains having (an unidentified) surface orientation and grains having another surface orientation as in claim 8
However, Askin in view of Kamat as evidenced above teach the composition and anodization process as claimed.  Since the resulting composition and the anodization process are substantially the same as claimed they would be expected to necessarily result in the instant anodic oxide layer with a thickness uniformity of within 5% between grains of some 2 different surface orientations (including the {111} surface orientation and grains having another surface orientation) as in claim 8, absent any evidence to the contrary and the adhesion strength between the aluminum alloy substrate and the anodic oxide layer as measured by a 5 x 5 array of 10 kg Vickers indentations spaced 350 micrometers apart and as viewed by  electron microscope imaging is less than 10 detached regions of the anodic oxide layer as in claim 4.  The courts have held that “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. It is well settled that when a claimed composition appears to be substantially the same as a composition .  

Response to Arguments
Applicant’s amendments and arguments dated 8/3/2021 with respect to the rejections under 35 U.S.C 103 have been considered but after careful and thorough consideration of the art of record are not found convincing. Applicant argues that the amendment of claim 1 to include the limitations of "a group of sulfur-scavenging species consisting of calcium, strontium, barium, or yttrium [ ... ] wherein the aluminum alloy substrate comprises more of the sulfur-scavenging species than the elemental zinc" is not taught or rendered obvious by the prior art.  In response to Applicant’s argument, the inclusion of prior claim 7 into claim 1 without any identification of units or measurement attributed to the term more can be interpreted in any number of ways as indicated above.  Additionally, it is noted after consideration that the inclusion of the term “consisting of” with regard to the claimed scavenging species does not constitute closed language with regard to scavenging species because the claim recites “sulfur-scavenging species comprising at least one of a group of sulfur-scavenging species consisting of ….”. Therefore, additional scavenging species may be present.  As such the claims as amended have been interpreted and determined as rendered obvious by the prior art as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/E.D.I./Examiner, Art Unit 1784                                                                                                                                                                                                        
/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784